DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on August 01, 2022, amended claims 1, 18, 22, and 163-170 and new claim 171 are entered. Claim 17 is cancelled by this amendment.  Claims 1, 3-8, 10, 11, 18, 22, 28, 43, 44, and 163-171 are pending.
Response to Arguments
Applicant's arguments filed, August 01, 2022, have been fully considered but they are not persuasive. Applicant argues that the amended claims are not rendered obvious by Gifford and Askarinya. Examiner respectfully disagrees.  
Gifford discloses a SQUID magnetometer and “[o]ther types of magnetometers” (para [0095]). According to Applicant’s specification, a “magnetometer is any device that can sense the magnitude and/or direction of magnetic fields….” ¶[00104]. A SQUID magnetometer and other types of magnetometers are listed in Applicant’s specification as suitable for performing the claimed function. ¶[00104].
Furthermore, Askarinya discloses “Magnetometer 132 measures the strength and/or direction of the electromagnetic field generated from the magnetic source 102 implanted in the patient's body.” ¶[0061] (Emphasis Added). See also ¶[0041] (stating “Sensor 104 is a device capable of detecting and measuring a strength or magnitude of a magnetic field. In some instances, the sensor 104 includes one or more magnetometers” and listing magnetometers with the same capability as those listed in Applicant’s specification at [00105]). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “at least two magnetic sources are needed, as described in paragraphs [0060] and [00112] of the application”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, 10, 11, 18, 22, 28, 43, 44 and 163-171 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/131020 A1 to Gifford (previously cited) in view of US 2010/0249576 A1 to Askarinya (cited by Applicant).
As to claim 1, Gifford teaches a method for detecting a physical property of tissue, comprising:
a) implanting a plurality of targets at a tissue (para [0023]); and 
b) employing [a magnetometer] to detect at least one state of the plurality of targets relative to each other based upon a detected magnitude and direction of a magnetic field of each of the plurality of targets (“detecting means configured to be positioned outside a patient's body for sensing position and movement of the implanted passive marker elements relative to each other.” Para [0023]; para [0095]), wherein the state of the targets is indicative of a physical property, thereby detecting the physical property of the tissue (para [0037]).
	Although Gifford discloses a SQUID magnetometer and “[o]ther types of magnetometers” (para [0095]), Gifford does not explicitly teach that the magnetometer is an array of sensors. Askarinya teaches that the magnetometer is an array of sensors (para [0050], [0058]; “Magnetometer 132 measures the strength and/or direction of the electromagnetic field generated from the magnetic source 102 implanted in the patient's body.” ¶[0061] (Emphasis Added). See also ¶[0041] (stating “Sensor 104 is a device capable of detecting and measuring a strength or magnitude of a magnetic field. In some instances, the sensor 104 includes one or more magnetometers” and listing magnetometers with the same capability as those listed in Applicant’s specification at [00105])). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an array of sensors, as taught by Askarinya, with the magnetometer of Gifford to operate a plurality of sensors in a coordinated manner that detects movement of the targets relative to each other. 

As to claim 3, Gifford and Askarinya make obvious the method of claim 1. Gifford further teaches wherein the targets are passive targets (para [0023], [0095]).

As to claim 4, Gifford and Askarinya make obvious the method of claim 1. Gifford further teaches wherein the targets are implanted in the tissue (para [0023], [0095]).

As to claim 5, Gifford and Askarinya make obvious the method of claim 1. Gifford further teaches wherein the state of the targets is a change of state of the targets (para [0023], [0037], [0095]).

As to claim 6, Gifford and Askarinya make obvious the method of claim 1. Gifford further teaches wherein the physical property detected is a change in physical property of the tissue (para [0023], [0037], [0095]).

As to claim 7, Gifford and Askarinya make obvious the method of claim 1. Gifford further teaches wherein the state of the targets includes at least one of: the positions of the targets relative to each other and the orientations of the targets relative to each other (para [0023], [0037], [0095]).

As to claim 8, Gifford and Askarinya make obvious the method of claim 1. Gifford further teaches wherein the state of the targets includes at least one of: the distance of the targets from each other and a speed of the targets relative to each other (para [0023], [0037], [0095]).

As to claim 10, Gifford and Askarinya make obvious the method of claim 1. Askarinya further teaches wherein the tissue is a muscle (para [0046]), and wherein the targets are a pair of targets spaced apart from each other (Fig. 3), whereby contraction or relaxation of the muscle causes the targets to move closer to or further from each other, respectively (a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP 2111.04 I.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze muscle tissue “to allow healthcare providers the ability to safely and effectively monitor the position and movement of patients' internal anatomical structures.” Askarinya, Para [0001].

As to claim 11, Gifford and Askarinya make obvious the method of claim 10. Askarinya further teaches wherein the targets include a permanent magnetic material (para [0045]).

As to claim 18, Gifford and Askarinya make obvious the method of claim 17. Gifford further teaches wherein the array of sensors includes at least one member selected from the group consisting of a Hall effect sensor, a magnetoresistor, a magneto-inductive sensor, a fluxgate magnetometer, a superconducting quantum interference device magnetometer, and a passive electromagnetic coil (para [0095]).  Askarinya teaches “Magnetometer 132 measures the strength and/or direction of the electromagnetic field generated from the magnetic source 102 implanted in the patient's body.” ¶[0061] (Emphasis Added). See also ¶[0041] (stating “Sensor 104 is a device capable of detecting and measuring a strength or magnitude of a magnetic field. In some instances, the sensor 104 includes one or more magnetometers” and listing magnetometers with the same capability as those listed in Applicant’s specification at [00105]).

As to claim 22, Gifford and Askarinya make obvious the method of claim 1. Gifford further teaches wherein a geomagnetic field is detected simultaneously (para [0093]).

As to claim 28, Gifford and Askarinya make obvious the method of claim 1. Askarinya further teaches wherein the tissue is a tendon (para [0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze muscle tissue “to allow healthcare providers the ability to safely and effectively monitor the position and movement of patients' internal anatomical structures.” Askarinya, Para [0001].

As to claim 43, Gifford and Askarinya make obvious the method of claim 1. Gifford further teaches wherein the targets include a coating of a biocompatible material (marker is a guidwire segment [0102] coated with titanium or polymer [0103]).

As to claim 44, Gifford and Askarinya make obvious the method of claim 43. Gifford further teaches wherein the biocompatible material includes at least one member of the group consisting of a bioceramic, parylene, glass, silicone, titanium, and a biocompatible polymer (marker is a guidwire segment [0102] coated with titanium or polymer [0103]).

As to claim 163, Gifford teaches a device for detecting a physical property of tissue, comprising:
a) [a magnetometer] configured to detect a plurality of targets at a tissue (Para [0023]; para [0095]),; and 
b) electronics configured to determine at least one state of the plurality of targets relative to each other based upon a detected magnitude and direction of a magnetic field of each of the plurality of targets (“detecting means configured to be positioned outside a patient's body for sensing position and movement of the implanted passive marker elements relative to each other.” Para [0023]; para [0095]), and provide an indication of a physical property of the tissue (para [0037]).
Although Gifford discloses a SQUID magnetometer and “[o]ther types of magnetometers” (para [0095]), Gifford does not explicitly teach that the magnetometer is an array of sensors. Askarinya teaches that the magnetometer is an array of sensors (para [0050], [0058]; “Magnetometer 132 measures the strength and/or direction of the electromagnetic field generated from the magnetic source 102 implanted in the patient's body.” ¶[0061] (Emphasis Added). See also ¶[0041] (stating “Sensor 104 is a device capable of detecting and measuring a strength or magnitude of a magnetic field. In some instances, the sensor 104 includes one or more magnetometers” and listing magnetometers with the same capability as those listed in Applicant’s specification at [00105])). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an array of sensors, as taught by Askarinya, with the magnetometer of Gifford to operate a plurality of sensors in a coordinated manner that detects movement of the targets relative to each other.

As to claim 164, Gifford and Askarinya make obvious the device of claim 163. Gifford further teaches wherein the array of sensors is configured to detect targets that are passive targets (para [0023], [0095]).

As to claim 165, Gifford and Askarinya make obvious the device of claim 163. Gifford further teaches wherein the the array of sensors is configured to detect targets that are implanted in the tissue (para [0023], [0095]).

As to claim 166, Gifford and Askarinya make obvious the device of claim 163. Gifford further teaches wherein the determined state of the targets is a change of state of the targets (para [0023], [0037], [0095]).

As to claim 167, Gifford and Askarinya make obvious the device of claim 163. Gifford further teaches wherein the determined state of the targets includes at least one of: the positions of the targets relative to each other and the orientations of the targets relative to each other (para [0023], [0037], [0095]).

As to claim 168, Gifford and Askarinya make obvious the device of claim 163. Gifford further teaches wherein the determined state of the targets includes at least one of: the distance of the targets from each other and a speed of the targets relative to each other (para [0023], [0037], [0095]).

As to claim 169, Gifford and Askarinya make obvious the device of claim 163. Askarinya further teaches wherein the determined state of the targets indicates contraction or relaxation of a muscle, the tissue being the muscle (para [0046]), the plurality of targets comprising a pair of targets spaced apart from each other (Fig. 3), whereby contraction or relaxation of the muscle causes the pair of targets to move closer to or further from each other, respectively (interpreted as intended use of the targets once implanted; magnets are capable of performing as claimed, para [0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze muscle tissue “to allow healthcare providers the ability to safely and effectively monitor the position and movement of patients' internal anatomical structures.” Askarinya, Para [0001].

As to claim 170, Gifford and Askarinya make obvious the device of claim 169. Askarinya further teaches wherein the array of sensors is configured to detect targets that include a permanent magnetic material (para [0045], [0049]-[0050]).

As to claim 171, Gifford and Askarinya make obvious the method of Claim 1. Askarinya further teaches wherein the at least one state of the plurality of targets is detected by at least one member of the group consisting of a three-axis magnetometer; a two-axis magnetometer; and a combination of two single-axis magnetometers (para [0049]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David J. McCrosky/Primary Examiner, Art Unit 3791